                       Case 1:19-cr-10117-IT Document 520 Filed 10/07/19 Page 1 of 4

AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                       Attachment (Page1) — Statement of Reasons

DEFENDANT:            Agustin Francisco Huneeus
CASE NUMBER: 1:19-cr-10117-IT-7
DISTRICT:    Massachusetts

                                                         STATEMENT OF REASONS
                                                                 (Not for Public Disclosure)
       Sections I, II, III, IV, and VII ofthe Statement ofReasonsform mustbe completed in allfelony and ClassA misdemeanor cases.

I.     COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

       A. ^      The court adopts the presentenceinvestigation report without change.
       B. •      The court adopts the presentence investigation report with the following changes. (Use Section VIII ifnecessary)
                  (Check all thatapplyandspecify courtdetermination,findings, or comments, referencing paragraphnumbers in thepresentence report.)

            1.   •      Chapter Two of the United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                        summarizethe changes, includingchanges to base offenselevel,or specificoffense characteristics)



           2.    •      Chapter Three of the United States SentencingCommission GuidelinesManual determinations by court: (briefly
                        summarize thechanges, including changesto victim-related adjustments, role in theoffense, obstruction of justice, multiple counts, or
                        acceptance ofresponsibility)



           3.    •      Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
                        summarize thechanges,including changesto criminalhistorycategoryor scores,career offenderstatus, or criminallivelihood determinations)



           4.     n     Additional Comments or Findings: (include comments orfactualfindings concerning any information inthe presentence report,
                        including information that theFederal BureauofPrisonsmayrelyon when it makes inmate classification, designation, or programming
                        decisions; anyotherrulings ondisputedportions ofthepresentence investigation report; identification of those portions ofthereportin dispute
                        butfor which a courtdetermination is unnecessary becausethematterwillnotaffect sentencing or the courtwillnotconsiderit)


       C. •      The record establishes no need for a presentence investigationreport pursuant to Fed.R.Crim.P. 32.
                 Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guideline producing the highest offense level)

II.    COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

       A. •      Oneor more counts of conviction carrya mandatory minimum termof imprisonment and the sentence imposed is at or
                 above the applicable mandatory minimum term.
       B. •      Oneor morecounts of conviction carry a mandatory minimum termof imprisonment, but the sentence imposed is below
                 a mandatory minimum term because the courthas determined that the mandatory minimum term doesnot applybased on:
                 •      findings of fact in this case: (Specify)

                 •      substantial assistance (18 U.S.C. § 3553(e))
                 •      the statutory safety valve (18 U.S.C. § 3553(f))
       C. B]     No count of conviction carries a mandatory minimum sentence.

III.   COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

       Total Offense Level:      5
       Criminal History Category:           I
       G\X\^Q\\VtQRjBXi^Q'. (afterapplicationof§5Gl.l and §501.2) - _0                          tO    6                       months
       Supervised Release Range: _1                       to      3          years
       Fine Range: $ 500                   toS 9,500
       •   Fine waived or below the guideline range because of inability to pay.
                        Case 1:19-cr-10117-IT Document 520 Filed 10/07/19 Page 2 of 4

AO 245B (Rev. 11/16) Judgment in a Criminal Case                                                                               Not for Public Disclosure
                       Attachment (Page 2)—Statement ofReasons
DEFENDANT:          Agustin Francisco Huneeus
CASE NUMBER:1:19-cr-10117-IT-7
DISTRICT:   Massachusetts
                                                         STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check allthat apply)
      A. El       The sentence is within the guideline range and the difference between the maximum and minimum ofthe guideline range
                  does not exceed 24 months.
      B. •        The sentence is within theguideline range and thedifference between themaximum and minimum of theguideline range
                  exceeds 24 months, and the specific sentence is imposedfor these reasons: (Use Section VIII ifnecessary)

      C. •        The court departs from the guidelinerange for one or morereasonsprovidedin the Guidelines Manual.
                  (Also complete Section V.)
      D. •        The court imposeda sentenceotherwise outsidethe sentencing guideline system(i.e., a variance). (Also complete Section vi)
      DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (Ifapplicable)
      A. The sentence imposed departs: (Check only one)
         • above the guideline range
         • below the guideline range
      B. Motion for departure before the court pursuant to: (Check allthat apply and specify reason(s) insections Cand D)
           1.           Plea Agreement
                        •    binding plea agreement for departure accepted by the court
                        •    plea agreement for departure, which the court finds to be reasonable
                        •    plea agreement that states that the governmentwill not oppose a defense departure motion.
           2.           Motion Not Addressed in a Plea Agreement
                        •    government motion for departure
                        •    defense motion for departure to which the government did not object
                        •    defense motion for departure to which the government objected
                        •      joint motion by both parties
           3.           Other
                        •      Other than a plea agreement or motion by the parties for departure
      C.     Reasons for departure: (Check all thatapply)
•    4A1.3      Criminal History Inadequacy              •    5K2.1      Death                          •   5K2.12 Coercion and Duress
•    5H1.1      Age                                      •    5K2.2      Physical Injury                •   5K2.13   Diminished Capacity
•    5H1.2      Education and Vocational Skills          •    5K2.3      Extreme Psychological Injury   •   5K2.14 Public Welfare
•    5H1.3      Mental and Emotional Condition           •    5K2.4      Abduction or Unlawful          •   5K2.16   Voluntary Disclosure of
                                                                         Restraint                                   Offense
•    5H1.4      Physical Condition                       •    5K2.5      Property Damage or Loss        •   5K2.17   High-Capacity, Semiautomatic
                                                                                                                     Weapon
•    5H1.5      Employment Record                        •    5K2.6      Weapon                         •   5K2.18   Violent Street Gang
•    5H1.6      Family Ties and Responsibilities         •    5K2.7      Disruption of Government       •   5K2.20 Aberrant Behavior
                                                                         Function
•    5H1.11     Military Service                         •    5K2.8      Extreme Conduct                •   5K2.21   Dismissed and Uncharged
                                                                                                                     Conduct
•    5H1.11 Charitable Service/Good Works                •    5K2.9      Criminal Purpose               •   5K2.22   Sex Offender Characteristics
•    5K1.1      Substantial Assistance                   •    5K2.10 Victim's Conduct                   •   5K2.23   Discharged Terms of
                                                                                                                     Imprisonment
•    5K2.0      Aggravating/Mitigating                   •    5K2.11     Lesser Harm                    •   5K2.24   Unauthorized Insignia
                Circumstances
                                                                                                        •   5K3.1    Early Disposition Program
                                                                                                                     (EDP)
•    Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in1the Guidelines Manual: (see "List of
     Departure Provisions"following the Index in the Guidelines Manual.) (Please specify)




      D.     State the basis for the departure. (Use Section VIII ifnecessary)
                      Case 1:19-cr-10117-IT Document 520 Filed 10/07/19 Page 3 of 4

AO245B(Rev. 11/16)   Judgment in a Criminal Case                                                                      NotforPublic Disclosure
                     Attachment (Page 3)—Statement ofReasons

DEFENDANT:   Agustin Francisco Huneeus
CASE NUMBER: 1; 19-cr-10117-IT-7
DISTRICT:    Massachusetts
                                                   STATEMENT OF REASONS
VI.   COURT DETERMINATION FOR A VARIANCE (Ifapplicable)
      A. The sentence imposed is: (Check only one)
         • above the guideline range
         • below the guideline range
      B. Motion for a variance before the court pursuant to: (Check allthat apply andspecify reason(s) insections Cand D)
           1.         Plea Agreement
                      •      bindingplea agreement for a varianceacceptedby the court
                      •      plea agreement for a variance, which the court finds to be reasonable
                      •   plea agreement that states that the government will not oppose a defense motion for a variance
           2.         Motion Not Addressed in a Plea Agreement
                      •      government motion for a variance
                      •     defense motion for a variance to which the government did not object
                      •     defensemotion for a varianceto whichthe government objected
                      •     joint motion by both parties
           3.         Other
                      •      Other than a plea agreement or motion by the parties for a variance

      C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check allthat apply)
         • The natureand circumstances of the offensepursuantto 18U.S.C. § 3553(a)(1)
            • MensRea                          •     Extreme Conduct                  • Dismissed/Uncharged Conduct
                •    Role in the Offense              •    Victim Impact
                •   General Aggravating or Mitigating Factors(Specify)
           •    The history and characteristics of the defendant pursuantto 18 U.S.C. § 3553(a)(1)
                •    Aberrant Behavior                •    Lack of Youthful Guidance
                •    Age                              •    Mental and Emotional Condition
                •    Charitable Service/Good          •    Military Service
                     Works
                •    Community Ties                   •    Non-Violent Offender
                •    Diminished Capacity              •    Physical Condition
                •    Drug or Alcohol Dependence       •    Pre-sentence Rehabilitation
                •    Employment Record                •    Remorse/Lack of Remorse
                •    Family Ties and                  •    Other: (Specify)
                     Responsibilities
                •    Issues with Criminal History: (Specify)
           •    To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishmentfor the offense
                (18U.S.C.§ 3553(a)(2)(A))
           •    To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
           •    To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
           •    To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
           •    To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))
           •    To avoid unwarranted sentencing disparities among defendants(18 U.S.C. § 3553(a)(6)) (Specify in section D)
           •    To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
           •    Acceptance of Responsibility         •     Conduct Pre-trial/On Bond •        Cooperation Without Government Motion for
           •    Early Plea Agreement                 •     Global Plea Agreement              Departure
           •    Time Served (not counted insentence) •     Waiver of Indictment          •    Waiver of Appeal
           •    Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

           •    Other: (Specify)
      D. State the basis for a variance. (Use Section VIIIifnecessary)
                      Case 1:19-cr-10117-IT Document 520 Filed 10/07/19 Page 4 of 4

AO 245B (Rev. 11/16) Judgment in a Criminal Case                                                                       Not for Public Disclosure
                      Attachment (Page 4) —Statement of Reasons

DEFENDANT: Aflustin Francisco Huneeus
CASENUMBER: 1:19.cr-10117-IT-7
DISTRICT:   Massachusetts
                                                     STATEMENT OF REASONS

VII.   COURT DETERMINATIONS OF RESTITUTION

       A. ^       Restitution Not Applicable.

       B. Total Amount of Restitution: $

       C. Restitution not ordered: (Check only one)

            1.    •    For offenses for whichrestitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
                       the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
            2.    •    For offenses for which restitution is otherwisemandatoryunder 18 U.S.C. § 3663A, restitution is not ordered because
                       determining complex issues of fact and relating them to the cause or amount of the victims' losses would complicate
                       or prolongthe sentencing process to a degree that the need to provide restitution to anyvictimwould be outweighed
                       by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).
            3.    •    For other offenses for whichrestitution is authorized under 18 U.S.C. § 3663 and/orrequired by the sentencing
                       guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
                       from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18U.S.C. §
                       3663(a)(l)(B)(ii).
            4.    •    For offenses for which restitution is otherwise mandatoryunder 18 U.S.C. §§ 1593,2248,2259,2264,2327 or.
                       3663A, restitution is not ordered because the victim(s)'(s) losses were not asccrtainable (18 U.S.C. § 3664(d)(5))
            5.    •    For offenses for which restitution is otherwise mandatoryunder 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
                       3663A, restitution is not ordered because the victim(s) elected to notparticipate in any phaseof determining the
                       restitution order (18 U.S.C. § 3664(g)( 1)).
            6.    •    Restitution is not ordered for other reasons. (Explain)

       D. •       Partial restitution is ordered for these reasons (18 U.S.C. § 3S53(c)):



VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (I/applicable)
        USSG§ 5E1.2(d) provides that the amount of the fine should always be sufficient to ensure that the fine, taken together
        with other sanctions imposed, is punitive. A guidelinefine would not serve this purpose. The fine imposed, although well
        in excess of a guideline fine, is one-third of the amount Defendant intended to pay for the fraud involved in this case.




Defendant's See. Sec. No.: XXX-XX-XXXX                                               Date ofImposition ofJudgment
                                                                                                     10/04/2019
Defendant's Date of Birth:     1966

                                      San Francisco, OA
Defendant's Residence Address:                          |                            Signature of Judge
                                                                                     Indira Talwani, U.S. District Judge
Defendant's Mailing Address:           San Francisco. OA                             Name
                                                                                     Name and
                                                                                           and Title
                                                                                               1itie ofJudge
                                                                                                     of Judge          /
                                                                                     Date Signed                  7/ ^ C? / ^
